FILED
                                                               Feb 28 2018, 9:03 am

                                                                    CLERK
                                                                Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                         ATTORNEYS FOR APPELLEE
Jennifer E. Davis                                              Charles P. Rice
Garan Lucow Miller, PC                                         Patrick D. Murphy
Merrillville, Indiana                                          Murphy Rice, LLP
                                                               South Bend, Indiana



                                               IN THE
     COURT OF APPEALS OF INDIANA

Grange Mutual Casualty Co.,                                    February 28, 2018
Mark Madejek, and Alice                                        Court of Appeals Case No.
Blaisdell,1                                                    71A05-1708-CT-1720
Appellant-Defendants,                                          Appeal from the
                                                               St. Joseph Circuit Court
         v.                                                    The Honorable
                                                               John E. Broden, Judge
Estate of Stephen P. Stetz, by                                 Trial Court Cause No.
Jeffrey and Dana Stetz, Personal                               71C01-1511-CT-420
Representatives,
Appellee-Plaintiff.



Kirsch, Judge.




1
 Although Mark Madejek and Alice Blaisdell are not parties to this appeal, we include them in the caption
pursuant to Indiana Appellate Rule 17(A), providing that “[a] party of record in the trial court . . . shall be a
party on appeal.”

Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018                          Page 1 of 17
[1]   Jeffrey and Dana Stetz, as Personal Representatives for the Estate of Stephen P.

      Stetz (together, “the Estate”) filed suit against Grange Mutual Casualty Co.

      (“Grange”) seeking coverage for their deceased son, Stephen P. Stetz

      (“Stephen”), who died from injuries he sustained after being hit, while a

      pedestrian, by an uninsured motorist. The Estate and Grange each filed a

      motion for summary judgment, and, after a hearing, the trial court granted the

      Estate’s motion, finding that Grange was liable for coverage. Grange appeals

      and raises the following restated issued: whether the trial court properly found

      that Stephen was a covered family member under his parents’ automobile

      policy and granted summary judgment in favor of the Estate and against

      Grange.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Jeffrey and Dana Stetz (“Parents”) are residents of Uniontown, Ohio. Stephen

      was born in 1988 in Michigan, and when he was six or seven years old, the

      family moved to Uniontown. Stephen graduated from high school in nearby

      Akron, Ohio, and he thereafter attended Holy Cross College in South Bend,

      Indiana, graduating in 2012. After college, Stephen moved back to Parents’

      home in Uniontown and obtained a job with North American Breweries, where

      he had an assigned sales territory in nearby Kent, Ohio. He lived and worked

      out of Parents’ home. In April or May 2014, Stephen obtained and began a

      new sales job with Chicago Beverage, headquartered in Chicago, Illinois. He

      signed a one-year lease on an apartment in the Lincoln Park area of Chicago,
      Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 2 of 17
      and when that expired, he signed a lease and moved to another apartment in

      the Chicago area.


[4]   In August 2015, Parents renewed their Personal Auto Policy Ohio (“the

      Policy”) with Grange, for the period of August 26, 2015 to February 26, 2016.

      Appellant’s App Vol. II at 82. The Declarations page identifies the Policy as a

      Family Auto policy type and identifies the named insured and address as:

      Jeffrey Stetz and Dana Stetz of “1889 White Chapel Cir NW Uniontown OH

      44685.” Id. The Policy listed and covered five vehicles, including a 2004

      Honda Civic and a 2008 Honda Civic, and all five of the vehicles were owned

      by Parents, were registered in Ohio, and had Ohio license plates. The Policy’s

      Rating Information Page listed four drivers, namely Jeffrey, Dana, Stephen,

      and his older sister. Id. at 87. Stephen began driving the 2004 Civic when he

      was a senior in high school and continued driving it other than when it was

      being repaired, when he drove the 2008 Civic. Stephen did not own his own

      vehicle.


[5]   With regard to uninsured motorists coverage, the Policy provides in relevant

      part:


              PART C – UNINSURED MOTORISTS COVERAGE
              (Includes Underinsured Motorists Coverage)


              Insuring Agreement




      Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 3 of 17
        A. We will pay damages which an insured is legally entitled to
        recover from the owner or operator of an uninsured motor
        vehicle because of:


                 1. Bodily Injury sustained by the insured and caused by an
                 accident; and


                 2. Property damage . . .


        The owner’s or operator’s liability for these damages must arise
        out of the ownership, maintenance, or use of the uninsured
        motor vehicle. . . .


        B. “Insured” as used in this Part means:


                 1. You or any family member.


                 2. Any family member who does not own a motor vehicle.


                 3. Any other person while occupying your covered auto
                 with a reasonable belief that that person is entitled to do
                 so, if that person is not insured for Uninsured Motorists
                 Coverage under another policy.


Id. at 105. The Policy excludes uninsured coverage as follows:


        Exclusions


        A. We do not provide Uninsured Motorists Coverage for bodily
        injury sustained by any person.


        ...

Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 4 of 17
                       6. When the person actually suffering the bodily injury,
                       sickness, disease, or death is not an insured under the
                       policy.


      Id. at 106. The Policy provides the following relevant definitions:


              DEFINITIONS


              A. The terms defined below appear in bold type throughout this
              policy. You and Your refer to the named insured, which
              includes the individual named on the Declarations page or that
              person’s spouse if a resident of the same household. . . .


              B. “We”, “us” and “our” refer to Grange Mutual Casualty
              Company.


              ....


              F. “Family member” means a person related to you by blood,
              marriage or adoption and whose principal residence is at the
              location shown in the Declarations. If a court has adjudicated
              that one parent is the custodial parent, that adjudication shall be
              conclusive with respect to the minor child’s principal residence.


      Id. at 97 (bold in original; emphasis added with underlining). The Policy does

      not define the words “principal” or “residence.”


[6]   On October 15, 2015, Stephen was in South Bend, and, as a pedestrian, he was

      struck by a vehicle driven by Mark Madejek (“Madejek”). Madejek was

      operating a vehicle owned by his mother, Alice Blaisdell (“Blaisdell”). Stephen

      died from his injuries on October 23, 2015. Madejek was uninsured, and

      Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 5 of 17
      Blaisdell did not have any insurance that applied to the vehicle Madejek was

      driving.


[7]   Following his death, Parents opened an estate in the St. Joseph County probate

      court for the administration of the Estate.2 On November 20, 2015, the Estate

      filed suit in the St. Joseph Circuit Court against Madejek and Blaisdell for the

      wrongful death of Stephen, and it amended the complaint in February 2016 to

      add Grange as a defendant, seeking uninsured motorists coverage.3 Id. at 16-20.

      More specifically, the Estate’s Complaint alleged that Stephen was an insured

      family member under the Policy. Grange’s Answer maintained that Stephen’s

      principal residence was in Chicago, Illinois at the time of his death, and,

      therefore, he did not meet the definition of insured family member under the

      Policy and was not entitled to uninsured motorists coverage. Id. at 22-32.


[8]   On August 24, 2016, the Estate filed its motion for summary judgment, arguing

      that Stephen was entitled to uninsured motorists coverage as a family member

      under the Policy. Id. at 38. The Estate designated evidence that Stephen, while

      in Chicago, drove a parent-owned car, which had Ohio license plates, he had

      an Ohio driver’s license with the Uniontown address, he had a key to the

      Uniontown house, and a garage door opener, he received some mail at the




      2
          Steven was single, never having been married.
      3
        The Estate’s claim against Madejek and Blaisdell asserted negligence and intentional tort. In January 2016,
      the trial court entered a default judgment against Madejek and Blaisdell. That same month, Madejek pled
      guilty to felony charges of leaving the scene of an accident resulting in death of another person and driving
      while suspended resulting in death of another person.

      Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018                     Page 6 of 17
Uniontown address, and he was registered to vote, and did vote, in Ohio. The

designated evidence also showed that Stephen would visit “fairly often,” for

holidays, vacations, to visit friends, with at most a stretch of a month or two of

not coming back to Parents’ home, and he did not bring a duffel or suitcase

with him when he came back because “he had everything that he needed,”

including clothes, toiletries, and the like, and usually only brought things like

his computer, coat, and gloves. Appellant’s App. Vol. II at 217, 221. He kept his

local Key Bank account in Uniontown, and he did not do banking in Chicago,

other than visits to an ATM. Parents still provided some financial support to

Stephen for the period of time that he was in Chicago, as Mother co-signed on

his two Chicago apartment leases, Parents paid his first and last month’s rent

and the security deposits, and they bought furnishings for his apartments, and

Stephen remained at all times on the family’s cell phone plan. He also

continued to work with his accountant in Akron, Ohio and with his financial

planner in Cuyahoga Falls, Ohio. In September 2015, Stephen was treated in

Ohio by his long-time family doctor, and, while in Chicago, Stephen also

continued to be under the care of his dentist in Ohio and his eye doctor in Ohio.

Stephen told his mother and a long-time friend, Amy, of his plan and intent to

return to the Stetz family home in Ohio after his work assignment in Chicago.

A few weeks before he died, Stephen was at the Uniontown home and told his

mother that he was considering leaving his job at Chicago Beverage and said, “I

think I might want to come home.” Id. at 141. Stephen did not submit any

change of address notification form that would forward his mail from

Uniontown to Chicago. Id. at 143.
Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 7 of 17
[9]    On February 27, 2017, Grange filed a Combined Response that (1) opposed the

       Estate’s motion and (2) supported its own cross-motion for Summary

       Judgment. Grange did not assert that any material issue of fact precluded

       summary judgment for the Estate. Rather, Grange asserted that no genuine

       issue of material fact precluded summary judgment in its favor. Id. at 62, 64,

       79. Grange’s position was that Stephen maintained his “principal residence” in

       Chicago and was, therefore, not an insured and was excluded from coverage

       under the Policy. Grange designated evidence showing: Stephen was a college

       graduate; he had a full-time job in Chicago since April or May 2014 and was

       past the probationary period; he had an apartment in Chicago and was part-way

       through his second one-year lease; many of his bills, including utility bills, were

       mailed to his Chicago address; he paid his own rent and utilities; he saw a

       doctor in the Chicago area for a medical issue; and his obituary stated that he

       was living in Chicago at the time of his death, as did his Facebook page.


[10]   After the Estate filed a reply and supplemental designation of evidence, the trial

       court held a hearing on the cross-motions for summary judgment on May 1,

       2017. The trial court issued an order (“Order”) on May 25, 2017.4 In it, the

       trial court observed:




       4
        The trial court’s Order noted, “The legal issue before the Court was exceptionally well briefed and
       succinctly stated by the parties[.]” Appellant’s App. Vol. II at 9. We agree with the trial court in that regard,
       both as to briefing at the trial court level and, here, on appeal.



       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018                           Page 8 of 17
        It is clear to the Court that Stephen was “living” in Chicago at
        the time of his death. However, the language in the insurance
        policy in question does not reference where one is “living”, but
        rather the insurance policy employs the words “principal
        residence”. The word “residence” has always envisioned a great
        deal more than where one finds themselves living at any snapshot
        in time and its definition has vexed many courts, election boards,
        and auditor’s officers in making such determinations. Whether it
        be the graduate student, the Peace Corps volunteer, military
        personnel, or, in Stephen’s case, the young adult who is
        branching out on his own but certainly has yet to attain full
        independence, many people find themselves living in a particular
        physical place but they still maintain a primary or principal
        residence somewhere else, typically the place where they are
        from and intend to return.


Id. at 12. The trial court opined that Stephen’s situation “much more resembled

a graduate student away at school than he did someone who has fully moved

and relocated to a new city leaving his childhood home behind[,]” id. at 13, and

it ultimately determined that Stephen was a principal resident of Parents’ home

in Uniontown, Ohio and was entitled to coverage under the Policy’s uninsured

motorists coverage. In reaching its decision, the court also considered the

following:


        Because Grange Insurance chose not to define the words
        “principal residence” in the Stetz’ family auto insurance policy,
        the term is implicitly ambiguous and capable of multiple different
        interpretations. Because of this ambiguity, under Ohio law, the
        language is to be strictly construed against Grange and liberally
        construed in favor of coverage for [the Estate]. [The Estate]
        correctly points out the word residence has no fixed meaning
        under Ohio law. Further, adding the modifier “principal” in
        front of residence does not resolve the ambiguity. [The Estate]
Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 9 of 17
               correctly points out the Black Law Dictionary definition of
               “principal” contains multiple definitions and these varying
               definitions are not all synonymous with each other.


       Id. at 14. The trial court granted the Estate’s motion and denied Grange’s

       motion. Thereafter, the Estate, with the agreement of Grange, filed an Indiana

       Trial Rule 54(B) Motion for Entry of Final Appealable Judgment as to the

       Order, which the trial court granted. Id. at 7, 228. Grange now appeals.


                                        Discussion and Decision
[11]   When reviewing the grant of a summary judgment motion, we apply the same

       standard applicable to the trial court. Summary judgment is proper only when

       there is no genuine issue as to any material fact and the moving party is entitled

       to judgment as a matter of law. Ind. Trial Rule 56(C). We do not weigh the

       evidence, but will consider the facts in the light most favorable to the non-

       moving party. Wagner v. Yates, 912 N.E.2d 805, 808 (Ind. 2009). If there are no

       genuine issues of material fact, we will affirm a summary judgment on any legal

       theory supported by the record. Matteson v. Citizens Ins. Co. of Am., 844 N.E.2d

       188, 192 (Ind. Ct. App. 2006).


[12]   The parties agree that Ohio substantive law controls.5 Appellant’s Br. at 12;

       Reply Br. at 6; Appellee’s Br. at 19. Under Ohio law, “The interpretation of an




       5
         Grange is an Ohio corporation with its “Home Office” in Columbus, Ohio. Appellee’s App. Vol. II at 54.
       Parents are residents of Ohio, and they procured the Policy through an Ohio agency. The five vehicles listed
       in the Policy were registered in Ohio. The Policy is titled “Personal Auto Policy Ohio.” Id. at 23.

       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018                   Page 10 of 17
automobile liability insurance policy presents a question of law that an

appellate court reviews without deference to the trial court.” Wetzel v. Auto-

Owners Ins. Co., 60 N.E.3d 27, 29 (Ohio Ct. App. 2016), discretionary appeal not

allowed. In construing terms of an insurance policy, the Ohio Supreme Court

has explained:


        When confronted with an issue of contractual interpretation, the
        role of a court is to give effect to the intent of the parties to the
        agreement. We examine the insurance contract as a whole and
        presume that the intent of the parties is reflected in the language
        used in the policy. We look to the plain and ordinary meaning of
        the language used in the policy unless another meaning is clearly
        apparent from the contents of the policy. When the language of
        a written contract is clear, a court may look no further than the
        writing itself to find the intent of the parties.


Cincinnati Ins. Co. v. CPS Holdings, Inc., 875 N.E.2d 31, 33-34 (Ohio 2007)

(citations and quotations omitted). As a matter of law, a contract is

unambiguous if it can be given a definite legal meaning. Id. at 34. However,

where provisions of a contract of insurance are reasonably susceptible of more

than one interpretation, they will be construed strictly against the insurer and

liberally in favor of the insured. Wetzel, 60 N.E.3d at 29. That is, in cases of

ambiguities, policy terms will be construed in favor of coverage. Fahlbush v.

Crum-Jones, 891 N.E.2d 1242, 1246 (Ohio Ct. App. 2008). This rule, however,

will not be applied so as to provide an unreasonable interpretation of the words

of the policy. Cincinnati Ins. Co., 875 N.E.2d at 34. Ambiguous words will be

construed in favor of coverage “with greater force to language that purports to


Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 11 of 17
       limit or to qualify coverage.” Auto-Owners Ins. Co. v. Merillat, 854 N.E.2d 513,

       518 (Ohio Ct. App. 2006) (quotations omitted).


[13]   In the present case, the relevant facts are not in dispute. Rather, the

       disagreement is whether Stephen was a “family member” under the terms of the

       Policy. The clause at issue provides, in relevant part:


               F. “Family member” means a person related to you by blood,
               marriage or adoption and whose principal residence is at the
               location shown in the Declarations.


       Appellant’s App. Vol. II at 97 (underlining added). The location “shown in the

       Declarations” was the Uniontown Stetz home address. Thus, to determine the

       existence or non-existence of coverage, the inquiry is whether Stephen’s

       “principal residence” at the time of his death was in Chicago or was in

       Uniontown.


[14]   Grange argues on appeal that the trial court erred when it granted summary

       judgment for the Estate because Stephen’s “principal residence” was in Chicago

       and not at Parents’ Uniontown address. Grange urges that the relevant point in

       time is where Stephen was living at the time that he died, not where he was

       living before that point in time or where he planned to live at some later date.

       Grange urges that the designated evidence shows that, at the time of his

       passing, Stephen was living, working, and supporting himself in Chicago, first

       living in one apartment for a year, and then in another for part of a year, until

       the fatal accident. Thus, argues Grange, although Stephen was certainly


       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 12 of 17
       welcome at his Parents’ Uniontown home, his principal residence was his own

       dwelling in Chicago. The Estate maintains that the trial court’s decision,

       determining that the Estate was entitled to uninsured motorists coverage, was

       correct for a number of reasons, including that the term “principal residence”

       was ambiguous, such that the Policy should be construed against Grange. We

       agree with the Estate.6


[15]   Here, the Policy does not define “residence,” nor does it define “principal.”7

       We acknowledge that the failure to define a term in an insurance policy does

       not automatically render the policy ambiguous. Fahlbush, 891 N.E.2d at 1246.

       A court must give undefined words used in an insurance contract their plain

       and ordinary meaning. Collins v. Auto-Owners Ins. Co., 80 N.E.3d 542, 548

       (Ohio Ct. App. 2017). However, provisions that are “reasonably susceptible of

       more than one interpretation” are ambiguous and “will be construed strictly

       against the insurer and liberally in favor of the insured.” Crabtree v. 21st Century

       Ins. Co., 892 N.E.2d 925, 928 (Ohio Ct. App. 2008). When a word is

       undefined, Ohio courts have directed that “we examine the common meaning




       6
         The Estate also argues that the trial court’s decision was correct because (1) the undisputed facts establish
       that Stephen’s principal residence was in Uniontown, and (2) the premium charged was based in part on the
       number of rated drivers listed on the Policy’s “Rating Information Page” and Stephen was a “rated driver.”
       Because we find the ambiguity issue dispositive, we do not reach the other proffered arguments.
       7
         Compare Allstate Ins. Co. v. Eyster, 939 N.E.2d 1274, 1276 (Ohio Ct. App. 2010) (where policy defines
       “Resident” as “a person who physically resides in your household with the intention to continue residence
       there. . . . Your unmarried dependent children while temporarily away from home will be considered
       residents if they intend to resume residing in your household.”).



       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018                      Page 13 of 17
       of the word and Ohio case law involving the language at issue.” Merillat, 854

       N.E.2d at 517.


[16]   With regard to the first undefined term, “principal,” the Ohio Supreme Court,

       in State ex rel. Kilburn v. Industrial Commission of Ohio, 438 N.E.2d 422, 423 (Ohio

       1982), a worker’s compensation case, addressed the terms “principal

       business[,]” namely whether an employer’s “principal business” consisted of

       building and demolition work. In reaching its decision that the employer’s

       principal business was to supply water, and not to engage in building work, the

       Kilburn Court considered the definitions of “principal” found in Webster’s

       Third New International Dictionary and in Black’s Law Dictionary. Id.

       Webster’s defined “principal” as “most important, consequential, or

       influential” and Black’s Law Dictionary defined it as “[c]hief; leading; most

       important or considerable; primary; original.” Id.


[17]   Ohio courts have held the term “resident” has “no fixed meaning in the law.”

       See Merillat, 854 N.E.2d at 518 (stating “the term ‘resident’ has no fixed

       meaning in the law”); Entenman v. Auto-Owners Ins. Co., 737 N.E.2d 119, 124

       (Ohio Ct. App. 2000) (“The term ‘resident’ is not defined in the Auto-Owners

       insurance policy and has no fixed meaning in the law.”). The Estate urges that

       the appellate decision of Prudential Property & Casualty Insurance Co. v. Koby, 705

       N.E.2d 748 (Ohio Ct. App. 1997), discretionary appeal not allowed, is particularly

       relevant and applicable. We agree.




       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 14 of 17
[18]   In Koby, Edgar Koby Jr. (“Koby”) was a 32-year-old captain in the Army,

       stationed in Texas. Id. at 749. While visiting his parents’ home in Ohio, Koby

       was target shooting in his parents’ backyard, and he accidentally struck and

       injured another man, who filed suit against Koby and his parents. His parents’

       Prudential homeowner’s policy provided coverage for the insured and

       “residents of your household.” Id. Prudential asserted that it had no duty to

       defend because Koby was not a resident in the household of his parents, but

       instead, “has his own residence in Texas, where he is stationed.” Id. The trial

       court entered summary judgment for Koby and against Prudential, and

       Prudential appealed.


[19]   The Ohio court of appeals ultimately affirmed the trial court’s grant of

       summary judgment for Koby, and, in analyzing the issue, the court initially

       observed that the term “resident” was not defined in the Prudential insurance

       contract. Id. The Koby court examined Black’s Law Dictionary’s definition: “a

       dweller, habitant or occupant; one who resides or dwells in a place for a period

       of more, or less, duration.” Id. at 750. The court next examined Ohio case law

       and stated:


               The words “resident,” “residence” and “residing” have no
               precise, technical and fixed meaning applicable to all cases.
               “Residence” has many shades of meaning, from mere temporary
               presence to the most permanent abode. It is difficult to give an
               exact or even satisfactory definition of the term “resident,” as the
               term is flexible, elastic, slippery and somewhat ambiguous. * * *
               Definitions of “residence” include “a place of abode for more
               than a temporary period of time” and “a permanent and
               established home” and the definitions range between these two
       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 15 of 17
               extremes. This being the case, our courts have held that such
               terms should be given the broadest construction and that all who
               may be included, by any reasonable construction of such terms,
               within the coverage of an insurance policy using such terms,
               should be given its protection.


       Id. at 750 (internal citation omitted). The Koby court opined, “The factual

       pattern of the case plays a significant role in determining whether one is a

       resident of a household.” Id. at 751. The Koby court recognized that Koby had

       a residence in Texas, was thirty-two, and was self-supporting, but also

       recognized that Koby regularly made visits to his parents’ home, and had other

       connections to his parents’ household, including his Ohio driver’s license, Ohio

       voting record, and his expressed intention to return to his parents’ home or area

       after his enlistment term was completed. Given this fact scenario, the Koby

       court found that Ohio’s dual residency rule was applicable. Id. at 752-53. After

       analyzing case authorities, “and construing the term ‘resident’ liberally and in

       favor of the insured,” the Koby court held that Koby qualified as a “resident” of

       his parents’ household for purposes of the Prudential policy. Id. at 753.


[20]   As stated, a contract is unambiguous as a matter of law if it can be given a

       definite legal meaning. Cincinnati Ins. Co., 875 N.E.2d at 34. However, as the

       Koby court observed, the term residence has “shades of meaning” ranging from

       “a place of abode for more than a temporary period of time” to “a permanent

       and established home[.]” Id. at 750. Principal may mean “primary,” as Grange

       suggests, but it may also mean “most important, consequential, or influential”

       or “original.” Id. Accordingly, we find that the words principal residence

       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018   Page 16 of 17
       cannot be given “a definite legal meaning.” Id. Rather, the Policy’s undefined

       terms “principal residence” are reasonably susceptible to more than one

       interpretation, are ambiguous, and therefore must be construed against Grange

       and liberally in favor of coverage.8 The trial court did not err in finding that

       Stephen was a family member under the Policy and in granting summary

       judgment for the Estate and against Grange.


[21]   Affirmed.


[22]   Bailey, J., and Pyle, J., concur.




       8
         Even if we were to find that the language was not ambiguous, we find that the designated evidence
       demonstrates that Stephen’s principal residence was at the Uniontown address and that the Estate was
       entitled to summary judgment. “[T]he fact pattern of a particular case plays a significant role in determining
       whether an individual is a resident of a household,” and “Ohio courts usually examine several factors
       including ‘the amount of time the person spends at the household, the person’s age, the person’s intent, and
       whether the insured is ‘legally obligated’ to the person.’” Martin v. Wandling, 65 N.E.3d 103, 126 (Ohio Ct.
       App. 2016) (quoting Prudential Property & Cas. Co. v. Koby, 705 N.E.2d 748, 750-751 (1997)). Here, Stephen
       had been in Chicago for less than two years, Parents were continuing to help him financially, by co-signing
       for and furnishing his apartments, as well as providing him with a cell phone and a vehicle to drive, and
       Stephen had told his mother and a friend not long before he died of his intention to find a job and move back
       to Uniontown. Additionally, he visited Parents’ home with regularity, not going more than a month or two
       without coming back, and kept clothing and toiletries at the residence. He also did not change his driver’s
       license or voter registration from Ohio to Illinois.



       Court of Appeals of Indiana | Opinion 71A05-1708-CT-1720 | February 28, 2018                     Page 17 of 17